de GrRAFFENRIED, J.
Under the provisions of section 2 of an act entitled “An act to amend an act to establish the county court of Coffee county,” approved September 29, 1908 (Local Acts 1903, p. 398), “all appeals from judgments of any justice of the peace in said county in civil suits shall be taken and made returnable to” said county court. There is therefore no machinery provided by law by which a case taken on appeal, in civil matters, from the judgment of a justice of the peace in Coffee county, can be rightfully placed upon the docket of the circuit court of Coffee county. “All appeals,” says the above act, “from judgments of any justice of the peace in said county in civil suits shall' be made returnable to” said county court.
The Legislature, by an act entitled “An act to provide for holding separate terms of the circuit court for Coffee county at Enterprise,” approved February 28, 1907 (Local Acts 1907, p. 279), divided Coffee county into two separate, distinct judicial divisions. It is evident that, in adopting the act, the Legislature simply intended to declare that when the circuit court is held for the division of the county in which Enterprise is located it shall possess the identical authority over the territory over which it then has jurisdiction, no more and no less, that it possessed when sitting for the other division of the same country.—Shell v. State, 2 Ala. App. 207; 56 South. 39.
Section 15 of the above act, approved February 28, 1907, provides that the circuit court held at Enterprise shall have jurisdiction over all causes and proceedings within said district conferred by law upon the circuit court in this state; but we do not think that this, or any other provision of the act, affects the provision of said *243local act, approved September 29, 1903, which requires that all appeals in civil suits from judgments of justices of the peace shall he made returnable to the county court of Coffee county. The Legislature, when it passed the above act, approved February 28, 1907, the effect of which was to divide Coffee county into two identical districts, did not create a n&io court. It simply, for the convenience of the citizens of that county, required the holding of separate terms of the same court in two distinct judicial districts. Under the general law of the state, but for the local act conferring exclusive jurisdiction on the county court to try all appeals in civil matters taken from judgments of justices of the peace, the circuit court of Coffee county, when sitting at Elba, would have jurisdiction of such appeals when taken from judgments rendered in that division of the county; and but for the same local act the circuit court of said county, when sitting at Enterprise, would, under the terms of the act authorizing the holding of such court at Enterprise, have jurisdiction of such appeals when taken from judgment rendered in that division of the county.
One of the cardinal rules for the interpretation of a statute is that it shall, if possible, he so construed as to give effect to the intention of the Legislature in passing it. Where the intention is not apparent for that purpose, the general words of a later statute do not repeal a former.—Montgomery v. Building & Loan Ass'n, 108 Ala. 343, 18 South, 816; Iverson v. State, 52 Ala. 170. In adopting the act conferring exclusive jurisdiction of appeals from judgments of justices of the peace in civil suits upon the county court of Coffee county, the Legislature evidently intended to relieve the circuit court of that county from the burden of trying such cases, in order that it might have more time" to devote to the trial of causes of greater dignity and importance; and there *244is nothing in the general language of section 15 of the said act, approved February 28, 1907, indicating a purpose to repeal the above-mentioned provision of the act, approved September 29,1903, in so far as the Enterprise division is concerned. There is certainly nothing in the title of the act creating the Enterprise division indicating such purpose; and it has always been the declared rule in this state that the repeal of a former statute by a later statute by implication merely is not favored, and the courts will not declare a prior statute to have been repealed by a subsequent one, in the absence of express words, unless the provisions of the two are directly repugnant.—Roberts v. Pippen, 75 Ala. 103.
If two statutes on the same subject are mutually repugnant, the later act, without a repealing clause, operates to repeal the earlier act; but, as laws “are presumed to be passed with deliberation and with full knowledge of existing laws on the subject, it is but reasonable to conclude that in passing a. statute it was not intended to interfere with or abrogate any former law relating to the same matter, unless the latter act -is either repugnant to the former one, or fully embraces the subject-matter thereof, or unless the reason for the earlier is beyond peradventure removed.”—Amer. & Eng. Ency. Law, vol. 26, pp. 721-723.
We are therefore of the opinion that under the local act, above referred to, approved September 29,1903 (Local Acts 1903, p. 398), appeals from the judgment of justices of the peace in civil cases in Coffee county, in both divisions of the county, must be taken and made returnable to the county court of said county, and that the circuit court of said county, whether held at Elba or at Enterprise, has no jurisdiction over such appeals.
The alternative writ of mandamus prayer for is therefore hereby ordered to issue.
Petition for mandamus granted.